United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41291
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARRICK HILLARD, also known as Pie,

                                     Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:01-CR-33-1
                       --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arrick Hillard appeals his guilty-plea conviction for

conspiracy to possess with intent to distribute cocaine.        Hillard

argues that the magistrate judge committed reversible error at

the rearraignment proceedings by failing to 1) inform him that he

had the right to plead not guilty or to persist in his not-guilty

plea, 2) advise him of the effects of supervised release, and

3) fully explain the nature of the conspiracy charge.      Hillard

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41291
                                 -2-

also contends that the magistrate judge erred in delegating and

permitting the Government to conduct certain FED. R. CRIM. P. 11

admonishments, and he asserts that there was an insufficient

factual basis for his plea.   Hillard argues that the magistrate

judge’s flawed compliance with the requirements of FED. R. CRIM.

P. 11 renders his guilty plea involuntarily made.   Hillard

further asserts that his case should be remanded to the district

court for disposition of his outstanding pro se motion to

withdraw his guilty plea, which Hillard filed subsequent to his

rearraignment and prior to his sentencing.

     We have reviewed the record and the briefs submitted by the

parties and hold that the magistrate judge’s alleged FED. R. CRIM.

P. 11 errors/omissions do not rise to the level of plain error.

See United States v. Vonn, 122 S. Ct. 1043, 1046 (2002); United

States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002); United States

v. Marek, 238 F.3d 310, 315 (5th Cir.)(en banc), cert. denied,

534 U.S. 813 (2001); United States v. Cuevas-Andrade, 232 F.3d

440, 444 (5th Cir. 2000).

     Because Hillard was represented by counsel during the

criminal proceedings, his pro se letter to withdraw his guilty

plea was an unauthorized motion that the district court was

permitted to ignore.   See United States v. Ogbonna, 184 F.3d 447,

449 & n.1 (5th Cir. 1999); United States v. Early, 27 F.3d 140,

142 (5th Cir. 1994).

     AFFIRMED.